DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,5,6,8,10-13,16 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Antoku US 2020/0350273.
Regarding claim 1, Antoku shows in fig.1-11, a semiconductor device comprising: a first electrode (13)(of 14b)[0069]; a second electrode (13)(of 14A); and a wire (15) extending between the first electrode (13) and the second electrode (13), wherein the wire includes: a first conductor in contact with the first electrode (13) and the second electrode (13)[0069]; and a second conductor (2) 
Regarding claim 2, Antoku shows in fig.1-11, a device further comprising a semiconductor chip (14B) having an upper surface provided with the first electrode (13).
Regarding claim 4, Antoku shows in fig.1-11, a device wherein the second conductor (2) contains at least one metal selected from copper (Cu), gold (Au), silver (Ag), and aluminum (Al) [0031].
Regarding claim 5, Antoku shows in fig.1-11, a device wherein the wire has a diameter ranging from 15 micrometers (µm) to 80 micrometers (µm)[0042].

Regarding claim 6, Antoku shows in fig.1-11, a device wherein the semiconductor chip (14B) is one of a memory device, an integrated circuit, a discrete semiconductor, and a light emitting diode (LED).
Regarding claim 8, Antoku shows in fig.1-11, a device wherein the semiconductor chip (14) is a power semiconductor [0008].
Regarding claim 10, Antoku shows in fig.1-11, a wire bonding method comprising: setting a wire including a first conductor (13) and a second conductor (13 of 14A) inside the first conductor to a capillary [0036]; bonding the first conductor (13) in a first portion of the wire (15) to a first electrode (13) without bringing the second conductor (2) into contact with the first electrode (13); looping the wire from the first electrode (13) to a second electrode (13); bonding the first conductor in a second portion of the wire to the first electrode without 
Regarding claim 12, Antoku shows in fig.1-11, a device wherein the second conductor (2) contains at least one metal selected from copper (Cu), gold (Au), silver (Ag), and aluminum (Al) [0031].
Regarding claim 13, Antoku shows in fig.1-11, a device wherein the wire has a diameter ranging from 15 micrometers (µm) to 80 micrometers (µm)[0042].
Regarding claim 16, Antoku shows in fig.1-11, a method wherein bonding to the first electrode (13) and bonding to the second electrode (13) are wedge bonding.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7,9,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoku.
Regarding claims 7,9,14,15 Antoku shows in fig.1-11, a device wherein: the wire includes a first portion in contact with the first electrode (13), a second portion in contact with the second electrode (13), and a third portion (mid portion of 15) between the first portion and the second portion; and the first portion of the wire and the second portion of the wire have diameters ranging from 1/5 to 1/2 of a diameter  (fig.3)of the third portion of the wire; wherein the wire has a diameter ranging from 100 micrometers (pm) to 500 micrometers (pm)[0042].
 Applicant did not show criticality of the particular diameter range. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Claims 3,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoku in view of Koerner US 2017/0338164.

Koerner discloses [0029] wherein the first conductor (110a3) contains palladium (Pd).
Koerner is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Antoku. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Koerner in the device of Antoku because it will reduce the oxidation and corrosion issues [0029].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813